                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

JASON HAYNES                                                                            PLAINTIFF
ADC #127280

V.                                    No. 5:18CV00270-JM

DUB BRASSELL DETENTION CENTER;
and TYRA TYLER, Chief of Staff,
Dub Brassell Detention Center                                                       DEFENDANTS

                                             ORDER

       Plaintiff Jason Haynes has not filed a substituted complaint that complies with the Court’s

October 25, 2018 and May 22, 2019 Orders. Docs. 4 & 7. The time to do so has expired.

       Therefore, this case is dismissed without prejudice due to a lack of prosecution. Fed. R.

Civ. P. 41 (b); Local Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED this 27th day of June, 2019.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
